Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a 	SIGNAL CORRECTION DEVICE, IMAGE READING DEVICE, IMAGE PROCESSING APPARATUS, SIGNAL CORRECTION METHOD, AND COMPUTER PROGRAM PRODUCT.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... wherein the determiner comprises: a first storage that stores first uncorrected noise detected from the output signal corrected by the correction signal before the change of the amount of phase shift; a second storage configured to store second uncorrected noise detected from the output signal corrected by the correction signal after the change of the amount of phase shift; and a comparator configured to compare the first uncorrected noise stored in the first storage and the second uncorrected noise stored in the second storage, wherein the comparator determines whether to change the amount of phase shift on the basis of a result of the comparison.”
Independent claims 9 and 15-17 incorporate the entirety of claim 1 are therefore similarly cited and likewise allowed.
Dependent claims 2, 4-9 and 10-14 are inherently allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672